Exhibit 10.10

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT A CONFIDENTIAL
PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION: [****].

TWENTY-SIXTH AMENDMENT TO AMENDED AND RESTATED

INTERACTIVE MARKETING AGREEMENT

This Twenty-Sixth Amendment to Amended and Restated Interactive Marketing
Agreement (“Twenty-Sixth Amendment”) is entered into by and between AOL INC., a
Delaware corporation (successor in interest to AOL LLC), with its principal
place of business at 770 Broadway, New York, NY 10003 (“AOL”), and GOOGLE INC.,
a Delaware corporation (successor-in-interest to Google Inc., a California
corporation) with offices at 1600 Amphitheatre Parkway, Mountain View, CA 94043
(“Google”), effective as of April 1, 2010 (the “Twenty-Sixth Amendment Effective
Date”). AOL and Google may be referred to individually as a “Party” and
collectively as the “Parties”.

INTRODUCTION

The Parties hereto wish to further amend that certain Amended and Restated
Interactive Marketing Agreement effective as of October 1, 2003 (the “IMA”), as
amended previously by that certain First Amendment to the Amended and Restated
Interactive Marketing Agreement effective as of December 15, 2003 (the “First
Amendment”), that Second Amendment to Amended and Restated Interactive Marketing
Agreement effective as of March 30, 2004 (the “Second Amendment”), that Third
Amendment to Amended and Restated Interactive Marketing Agreement effective as
of April 7, 2004 (the “Third Amendment”), that Fourth Amendment to Amended and
Restated Interactive Marketing Agreement effective as of June 1, 2004 (the
“Fourth Amendment”), that Fifth Amendment to Amended and Restated Interactive
Marketing Agreement effective as of June 14, 2004 (the “Fifth Amendment”), that
Sixth Amendment to Amended and Restated Interactive Marketing Agreement
effective as of December 17, 2004 (the “Sixth Amendment”), that Seventh
Amendment to Amended and Restated Interactive Marketing Agreement effective as
of March 28, 2005 (the “Seventh Amendment”), that Eighth Amendment to Amended
and Restated Interactive Marketing Agreement effective as of April 28, 2005 (the
“Eighth Amendment”), that Ninth Amendment to Amended and Restated Interactive
Marketing Agreement effective as of December 15, 2005 (the “Ninth Amendment”),
that Tenth Amendment to Amended and Restated Interactive Marketing Agreement
effective as of March 24, 2006 (the “Tenth Amendment”), that Eleventh Amendment
to Amended and Restated Interactive Marketing Agreement effective as of
September 28, 2006 (the “Eleventh Amendment”), that Twelfth Amendment to Amended
and Restated Interactive Marketing Agreement effective as of December 15, 2006
(the “Twelfth Amendment”), that Thirteenth Amendment to Amended and Restated
Interactive Marketing Agreement effective as of January 12, 2007 (the
“Thirteenth Amendment”), that Fourteenth Amendment to Amended and Restated
Interactive Marketing Agreement effective as of February 16, 2007 (the
“Fourteenth Amendment”), that Fifteenth Amendment to Amended and Restated
Interactive Marketing Agreement effective as of March 2, 2007 (the “Fifteenth
Amendment”), that Sixteenth Amendment to Amended and Restated Interactive
Marketing Agreement effective as of September 24, 2007 (the “Sixteenth
Amendment”), that Seventeenth Amendment to Amended and Restated Interactive
Marketing Agreement effective as of February 29, 2008 (the “Seventeenth
Amendment”), that Eighteenth Amendment to Amended and Restated Interactive

 

   1   

GOOGLE CONFIDENTIAL

      26th Amendment EXECUTION COPY LOGO [g39585g67v51.jpg]



--------------------------------------------------------------------------------

Marketing Agreement effective as of March 31, 2008 (the “Eighteenth Amendment”),
that Nineteenth Amendment to Amended and Restated Interactive Marketing
Agreement effective as of April 30, 2008 (the “Nineteenth Amendment”), that
Twentieth Amendment to Amended and Restated Interactive Marketing Agreement
effective as of October 1, 2008 (the “Twentieth Amendment”), that Twenty-First
Amendment to Amended and Restated Interactive Marketing Agreement effective as
of November 1, 2008 (the “Twenty-First Amendment”), that Twenty-Second Amendment
to Amended and Restated Interactive Marketing Agreement effective as of
March 13, 2009 (the “Twenty-Second Amendment”), Twenty-Third Amendment to
Amended and Restated Interactive Marketing Agreement effective as of December 4,
2009 (the “Twenty-Third Amendment”), Twenty-Fourth Amendment to Amended and
Restated Interactive Marketing Agreement effective as of February 1, 2010 (the
“Twenty-Fourth Amendment”), Twenty-Fifth Amendment to Amended and Restated
Interactive Marketing Agreement effective as of March 1, 2010 (the “Twenty-Fifth
Amendment”), and that Addendum One to the Second Amendment to Amended and
Restated Interactive Marketing Agreement dated October 5, 2004 (“Addendum One”)
(the IMA and such amendments and addendum, collectively the “Existing Agreement”
and the Existing Agreement together with this Twenty-Sixth Amendment, the
“Agreement”). Capitalized terms not defined in this Twenty- Sixth Amendment
shall have the meanings set forth in the Existing Agreement.

AGREEMENT

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby amend the Existing Agreement as follows:

1. Interim Period. The Parties hereto agree to amend the Twenty-Fifth Amendment
by deleting the definition of Interim Period set forth in the Twenty-Fifth
Amendment in its entirety and replacing it with the following:

“Interim Period means the period of time beginning on the Spin-Off Date and
ending on [****].”

2. Payment to Interim Properties. Notwithstanding anything to the contrary in
the Existing Agreement, with respect to Ad Revenues generated from CNN Interim
Properties and TII Interim Properties commencing from [****] Google shall pay to
AOL as follows:

[****] of Net Ad Revenues if calendar monthly Ad Revenues attributable to CNN
Interim Properties and TII Interim Properties, in the aggregate, are less than
or equal to [****]; or

[****] of Net Ad Revenues if calendar monthly Ad Revenues attributable to CNN
Interim Properties and TII Interim Properties, in the aggregate, are greater
than [****].

Payment will be made in the month following the calendar month in which the
applicable Sponsored Links were displayed. Interim Properties, CNN Interim
Properties and TII Interim Properties are defined in the Twenty-Third Amendment.

For purposes of this Section 2, the capitalized terms below shall have the
following meaning:

“Ad Deduction” means, for any given period, [****] of Ad Revenues for that
period.

 

   2   

GOOGLE CONFIDENTIAL

      26th Amendment EXECUTION COPY LOGO [g39585g67v51.jpg]



--------------------------------------------------------------------------------

“Ad Revenues” means revenues that are recognized by Google in a given period and
attributed to Sponsored Links in that period.

“Net Ad Revenues” means, for any given period, Ad Revenues for that period minus
the Ad Deduction for that period.

[****]

3. Order of Precedence. This Twenty-Sixth Amendment is supplementary to and
modifies the Existing Agreement. The terms of this Twenty-Sixth Amendment
supersede provisions in the Existing Agreement only to the extent that the terms
of this Twenty-Sixth Amendment and the Existing Agreement expressly conflict.
However, nothing in this Twenty-Sixth Amendment shall be interpreted as
invalidating the Existing Agreement, and provisions of the Existing Agreement
shall continue to govern relations between the Parties insofar as they do not
expressly conflict with this Twenty-Sixth Amendment. Furthermore, for the
avoidance of doubt, any amendments or other changes made to any terms of the
Existing Agreement under this Twenty-Sixth Amendment shall be interpreted to
have full force and effect on any other relevant provisions of the Existing
Agreement (including, but not limited to, Definitions, Exhibits, and Schedules
related thereto), which reference or rely on such amended or changed terms.

4. Entire Agreement. This Agreement constitutes the entire agreement with
respect to the subject matter hereof. The Agreement supersedes any other prior
or collateral agreements, whether oral or written, with respect to the subject
matter hereof.

5. Counterparts; Facsimile. This Twenty-Sixth Amendment may be executed in
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document. This Twenty-Sixth Amendment
may be executed by facsimile.

[Remainder of this page intentionally left blank; Signature page follows.]

 

   3   

GOOGLE CONFIDENTIAL

      26th Amendment EXECUTION COPY LOGO [g39585g67v51.jpg]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Twenty-Sixth Amendment to the
Existing Agreement.

 

AOL INC.

    GOOGLE INC. By:  

/s/ Steven Quan

    By:  

/s/ Nikesh Arora

Name:   Steven Quan     Name:   Nikesh Arora Title:   VP, Business Development  
  Title:   President, Global Sales and Business         Development        
Google Inc. Date:   3/31/10     Date:   2010.03.3         1 17:59:06        
-07’00’

 

   4   

GOOGLE CONFIDENTIAL

      26th Amendment EXECUTION COPY LOGO [g39585g67v51.jpg]